  Case 17-16289-jkf      Doc 29-1 Filed 06/26/20 Entered 06/26/20 08:20:22                     Desc
                                Service List Page 1 of 1
                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    IN RE: Michael E. Parrish Sr.                         BK NO. 17-16289 JKF
                                     Debtor(s)
                                                          Chapter 13
    PENNYMAC LOAN SERVICES, LLC
                        Movant
              vs.

    Michael E. Parrish Sr.
                                     Debtor(s)

    Scott F. Waterman,
                                     Trustee

                                    CERTIFICATE OF SERVICE

    I, Rebecca A. Solarz of KML Law Group, P.C., certify that I am, and at all times hereinafter
    mentioned was, more than 18 years of age and that on June 26, 2020, I served the above
    captioned pleading, filed in the proceeding on the parties at the addresses shown below;

                                                          Attorney for Debtor(s)
    Debtor(s)                                             Diana M. Dixon, Esq.
    Michael E. Parrish Sr.                                107 N. Broad Street (VIA ECF)
    3799 Jacob Stout Road                                 Suite 307
    Unit #15                                              Doylestown, PA 18901
    Doylestown, PA 18902
                                                          Trustee
                                                          Scott F. Waterman
                                                          2901 St. Lawrence Ave.
                                                          Suite 100
                                                          Reading, PA 19606


Method of Service: electronic means or first class mail

Dated: June 26, 2020

                                                          /s/Rebecca A. Solarz Esquire
                                                          Rebecca A. Solarz Esquire
                                                          Attorney I.D. 315936
                                                          KML Law Group, P.C.
                                                          BNY Mellon Independence Center
                                                          701 Market Street, Suite 5000
                                                          Philadelphia, PA 19106
                                                          215-825-6327
                                                          rsolarz@kmllawgroup.com
